PER CURIAM.
Rohbanni Wilson challenges his convictions and consecutive sentences for first-degree murder, armed robbery, and possession of a firearm by a convicted felon. We affirm the convictions without-discussion, but vacate his sentences because the trial court believed, based on our prior precedent, that it could not exercise discretion in imposing consecutive mandatory minimum terms pursuant to section 775.087(2)(d), Florida Statutes (the 10-20-Life statute). Consistent with our decision in Burns v. State, 212 So.3d 546 (Fla. 1st DCA 2017), we remand for reconsideration of the sentences in light-of Williams v. State, 186 So.3d 989 (Fla. 2016). In so ruling, we certify conflict with Torres-Rios v. State, 205 So.3d 883 (Fla. 5th DCA 2016), as we did in Burns.
AFFIRMED in part, REVERSED in part, and REMANDED.
RAY, KELSEY, and WINOKUR, JJ., CONCUR.